Title: To James Madison from Hugh Lennox, 28 May 1806 (Abstract)
From: Lennox, Hugh
To: Madison, James


                    § From Hugh Lennox. 28 May 1806, Kingston. “I did myself the honor of Writing you the 16 inst. by the Schr Jefferson with an account of my reception by the admiral.
                    “Many applications have since been made for passages—and not a few from Impressments the former have been procured for so far without any expence to the UStates—on account of the impressed I waited yesterday morning on the admiral with a list of them and their protections he received me with much civility, and assured me enquiry should be made and justice done as far as possible—he was to go down to Port Royal this morning for that purpose, and I expect this day or tomorrow to have a number of them liberated.
                    “I have not yet obtained a list of men of war on this Station, when I do it will be handed—last night I was informed that a considerable number of Troops might be expected at this Island—but whither for its defence, only, or for what other purpose I have not learned. It has been whispered to me that Captain Whitby has been seen here in colored cloths—but I cannot vouch for the truth of this.
                    “Should the affair at New york, or any other circumstance take place that may change either the Pollitical or Commercial relations of our Country with Great Britain, may I hope to be fully and timeously advised of them so as to Govern myself as circumstances may require.
                    “In my instructions I am required to make up and transmit my accounts monthly—as yet nothing of consequence has come forward in that way to make it an object and as my Stationary and Advertising Bills & office rent is to be settled quarterly, will it not be as well to furnish my accounts quarterly?”
                 